      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 1 of 22




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RONALD LIGHTELL                                               *   CIVIL DOCKET NO:
                                                               *   20-cv-672
 VERSUS                                                        *
                                                               *
 TIM WALKER, INDIVIDUALLY AND IN HIS                           *
 OFFICIAL CAPACITY AS THE CHIEF OF THE                         *   JUDGE
 HARAHAN POLICE DEPARTMENT; KEITH                              *
 MOODY, INDIVIDUALLY AND IN HIS OFFICIAL                       *
 CAPACITY AS THE ASSISTANT CHIEF OF THE                        *
 HARAHAN POLICE DEPARTMENT; MANUEL                             *   MAG.
 ADAMS INDIVIDUALLY AND IN HIS OFFICIAL                        *
 CAPACITY AS A CAPTAIN IN THE HARAHAN                          *
 POLICE DEPARTMENT; THOMAS BRONK                               *
 INDIVIDUALLY AND IN HIS OFFICIAL                              *
 CAPACITY AS A LIEUTENANT IN THE                               *
 HARAHAN POLICE DEPARTMENT; AND THE                            *
 CITY OF HARAHAN                                               *
                                                               *
 * * * * * * * * * * * * * * * * * * *                         *


                                          COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes the Plaintiff, Ronald Lightell,

who files this Complaint for violation of his constitutional and statutory rights. As shown below,

Plaintiff Lightell, who is a commissioned police officer and a Civil Service employee, had a

constitutionally protected property interest in his job as a Police Sergeant at the Harahan Police

Department. However, the Defendants herein undertook a campaign of harassment against the

Plaintiff involving repeated false disciplinary actions against him, constant questions,

unreasonable demands, surveillance of his actions, and efforts to undermine his authority with

the officers he supervised. Eventually, the Defendants’ actions made conditions so intolerable

for the Plaintiff and posed such a threat to his career in law enforcement that he was forced to

resign from his position at the HPD. The Defendants’ actions amounted to a constructive


                                                 1
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 2 of 22



discharge of the Plaintiff from his job as Harahan Police Sergeant, in violation of his rights under

the U.S. Constitution, the Louisiana Constitution, and Louisiana statutory law, all as shown

below.

                                             I.     PARTIES

1.       Plaintiff, Ronald Lightell, is an adult citizen of the State of Louisiana and a resident of

the Eastern District of Louisiana.

2.       Made Defendants herein are:

         a.     The City of Harahan, a municipality of the State of Louisiana, located in the

Parish of Jefferson, State of Louisiana, with the capacity to sue and be sued;

         b.     Tim Walker, in his individual capacity, as well as his official capacity as the Chief

of the Harahan Police Department, Municipality of Harahan, State of Louisiana, located in the

Parish of Jefferson. As Chief of the Harahan Police Department, Defendant Walker was and is a

final policy maker for the Department;

         c.     Keith Moody, in his individual capacity, as well as his official capacity as the

Assistant Chief of the Harahan Police Department, Municipality of Harahan, State of Louisiana,

located in the Parish of Jefferson

         d.     Manuel “Butch” Adams, in his individual capacity, as well as his official capacity

as a Captain of the Harahan Police Department.

         e.     Thomas Bronk, in his individual capacity, as well as his official capacity as a

Lieutenant of the Harahan Police Department.

                                       II.        Jurisdiction and Venue

 3.      This action is brought pursuant to 42 U.S.C. § 1983. Jurisdiction is proper pursuant to 28

U.S.C. §1331, 28 U.S.C. §1343, and 28 U.S.C. 1367, and the First and Fourteenth Amendments




                                                     2
       Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 3 of 22



to the Constitution of the United States. Plaintiff also invokes supplemental jurisdiction over

claims under state constitutional and statutory law.

4.      Venue is proper in the Eastern District of Louisiana under 28 U.S.C. § 1391, as the

named Defendants are domiciled in the Eastern District of Louisiana.

                                   III.    FACTUAL ALLEGATIONS

5.      At all times relevant hereto, the Plaintiff was a full-time commissioned police officer

with the Harahan Police Department (HPD) and employed by the City of Harahan. His position

was qualified as a Civil Service position under the Harahan Municipal Fire and Police Civil

Service system, meaning that the Plaintiff could be terminated from his position only for good

cause. Accordingly, the Plaintiff possessed a constitutionally protected property interest in his

job.

6.      The Plaintiff began his employment with the City of Harahan on or about March 23,

2009, as a commissioned police officer.

7.      The Plaintiff subsequently obtained the position of Field Training Officer, granting him

the ability to train newly hired police officers.

8.      The Plaintiff subsequently obtained certification as a Firearms Instructor, giving him the

ability to train police officers in the use of firearms, marksmanship, offensive/ defensive tactics,

firearms safety, and laws regarding the use of force. The Plaintiff also obtained certification as a

Knife Defense Instructor and as an Active Shooter Instructor, which gave him the ability to train

officers in tactics for active shooter incidents.

 9.     In 2013, the Plaintiff received his first promotion to Sergeant at the HPD, giving him an

increased salary and additional responsibilities for officers under his command.




                                                    3
       Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 4 of 22



10.    In August 2018, the Plaintiff was re-promoted to Sergeant, after having stepped down

from his previous duties in order to work the day shift so that he could attend to a sick family

member.

11.    Prior to March 2019, other than a reprimand in 2009, Plaintiff Lightell had received no

disciplinary actions regarding his conduct as a Harahan Police Officer.

12.    Defendant Tim Walker was elected as Harahan Chief of Police in a special election in

May 2014. He was elected to his first full term in November of 2014 and was reelected to a

second term in November 2018.

13.    After Defendant Walker was elected, the Plaintiff began hearing rumblings about

problems and misconduct in the Walker administration, including the mishandling of evidence,

falsification of reports, favoritism, protecting certain officers from disciplinary actions, and the

administration requiring officers to write traffic tickets, effectively implementing a quota system.

14.    Sergeants that spoke out against this misconduct and the illegal practices and policies, or

refused to enforce illegal policies, were targeted by the administration, and faced retaliation from

the Department. It became common for certain officers to be fired for small violations, while

others were protected and shown preferential treatment by the Walker administration.

15.    Over time it became clear that a culture of favoritism had developed inside the

administration, protecting certain officers while targeting others for removal, all with the tacit

approval or active participation of Defendant Chief Walker.

16.    For example, Defendant Chief Walker began applying disciplinary actions in an unfair,

uneven, and retaliatory manner, and used disciplinary findings as an excuse to fire any officers

that he wanted removed from the HPD, while other officers were shown special treatment and

not fired or even disciplined when it was known that they had violated HPD policies or




                                                  4
       Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 5 of 22



procedures. Officers that spoke up about corruption and violations were investigated,

disciplined, and/or terminated.

17.    As a result, over the past two years, at least fifteen (15) officers have been forced out of

the HPD – having quit or been fired – for a turnover rate of 75%, in a purge of the department of

unwanted officers by the Walker administration.

18.    Multiple officers who have been fired within the past year or so were quickly reinstated

by the Harahan Fire and Police Civil Service Board (“The Civil Service Board”), which reviews

all dismissals. On information and belief, the Civil Service Board made the decisions to reinstate

these officers with little need for deliberation, often on directed verdict.

19.    In October 2018, the Plaintiff wrote up Officer Troy Gremillion, an officer under his

command, because Gremillion lied after he broke the chain-of-command policy and did not

follow an order. However, the Plaintiff was told by his superior, Defendant Lt. Bronk, that this

infraction regarding untruthfulness did not have to be reported to Chief Walker or placed in

Gremillion’s personnel file. This action resulted in the write-up being kept out of Gremillion’s

permanent record. Capt. Adams was involved and he also did not report the untruthfulness to

Chief Walker. Defendant Bronk took this action because Gremillion was a personal friend of

his, and he was seeking to protect Gremillion. On information and belief, other similarly situated

officers accused of untruthfulness, both prior to and after this write up, were investigated fully

and disciplined, including termination. On information and belief, Defendant Bronk took this

action to protect Gremillion with tacit or explicit approval from others in the administration

because Gremillion was a favored officer.

20.    On January 26, 2019, the Plaintiff and Ofc. Gremillion were involved in a vehicular

pursuit of a suspect. During the pursuit, over the HPD radio, Gremillion shouted “shots fired”




                                                   5
       Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 6 of 22



and that the suspect was shooting at the officers. After the chase ended with the apprehension of

the suspect, and while officers from multiple departments were present, Gremillion told the

Plaintiff that he saw a gun and muzzle flashes during the pursuit.

21.    Based on Gremillion’s statements during the chase, on the scene, and at the Harahan

Police office, the suspect was charged with aggravated assault with a firearm on police officers.

Because this was a serious charge, it resulted in a drastic increase in the suspect’s bail, which in

turn led to his inability to bond out of jail on the pending charges.

22.    After the initial arrest, the Plaintiff tried to meet with Gremillion several times to get

more details and a statement regarding what Gremillion had observed, so that the Plaintiff could

complete the report on the incident. However, Gremillion avoided speaking with the Plaintiff for

some time. When the Plaintiff was finally able to confront Gremillion about what Gremillion

had actually observed, Gremillion suddenly claimed that he had not actually seen a firearm. He

also claimed that he had never told the Plaintiff about seeing the gun and the muzzle flashes.

23.    Confronted with a serious situation in which it appeared to him that another officer had

either lied at the time or was lying now, and realizing that a suspect may have been detained on

false charges, the Plaintiff informed his superior via chain of command, Defendant Bronk, of the

situation. He also requested guidance from Bronk on how to handle the writing of the report.

However, Defendant Bronk stated that he couldn’t write the Plaintiff’s report for him because he,

Bronk, hadn’t been on the scene and didn’t know what happened. Bronk told the Plaintiff to

“work it out” with Gremillion, even after the Plaintiff told Bronk that Gremillion had lied. When

the Plaintiff was persistent that he could not “work it out” with Gremillion because Gremillion

was lying, Bronk became irate and did not investigate the untruthfulness complaint, offer

advice, or report the untruthfulness complaint through his chain of command.




                                                  6
          Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 7 of 22



24.       The Plaintiff therefore wrote the report to the best of his ability based on what Gremillion

had said on the scene, without including Gremillion’s later retraction of his statements about the

firearms. The Plaintiff then submitted the report for approval. Capt. Adams approved the report

as written despite being aware, because Gremillion had told him, that Gremillion was now

claiming that he had never stated that he saw a weapon during the chase. As a Captain at the

HPD, Adams possessed the authority to require Sergeants like the Plaintiff to rewrite their

reports as necessary and also had the authority to initiate an investigation before he approved the

report.

25.       Wanting to be sure that all facts of the situation were known by the appropriate people,

the Plaintiff then contacted the Assistant District Attorney who has handling the case. He

advised the ADA about what had happened and about the fact that Gremillion was now trying to

recant his statements regarding the firearm.

26.       On February 22, 2019, the Plaintiff formally requested an investigation into Gremillion’s

conduct because it appeared Gremillion was being untruthful regarding the “shots fired”

incident. After he received the Plaintiff’s request, and after learning that the Plaintiff had made

disclosures to the ADA, Defendant Bronk wrote a “Critical Incident Form” that accused Plaintiff

of violating departmental policies and asked for further investigation of the matter. Bronk

submitted this form to Adams, who approved it. It was then approved by Defendant Walker.

27.       These Defendants’ authorization of an investigation into Plaintiff’s actions was part of

their efforts to shield Gremillion and to retaliate against the Plaintiff. Although Gremillion was

also placed under investigation, the Plaintiff was treated differently than Gremillion throughout

the investigation and the outcome was foreordained.




                                                   7
       Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 8 of 22



28.    Meanwhile, on February 19, 2019, a Harahan resident reported to the HPD front desk

with a complaint against an HPD officer who had illegally searched her home and engaged in

other unprofessional behavior in response to a call made on February 17, 2019. As the on-duty

Sergeant at the time this complaint was received, Plaintiff Lightell started to investigate the

incident but quickly realized the complainant was fearful of retribution if she made a formal

complaint against the officer while at the police station. As part of his duties under HPD

policies, the Plaintiff therefore followed up with the complainant at her residence, and learned

some basic facts regarding what had happened. Believing serious misconduct by an officer had

occurred, on February 24, 2019, the Plaintiff sent an email to his superiors detailing the facts of

his investigation of the potential complaint, noting that it appeared that serious civil rights issues

were involved. Because the complaint concerned such a serious allegation, Plaintiff Lightell

withdrew himself from further involvement with the investigation. On or about February 25,

2019, members of the administration, including Defendants herein, learned of this complaint and

that Ofc. Gremillion was in fact the officer against whom the complaint had been made.

29.    Notwithstanding the fact that the Plaintiff’s police report was approved by Capt. Adams,

who was aware of the issue with Gremillion’s statements, on February 27, 2019, the Plaintiff

received notice that Chief Walker had approved an investigation against him. On this date,

Plaintiff was given a Notice of Investigation and a copy of the Police Officer’s Bill of Rights.

30.    When the Plaintiff requested an investigation into Gremillion’s actions, he had

specifically requested in writing that Bronk not handle the investigation because Bronk and

Gremillion were friends. Despite that request, and although Bronk had already written a

memorandum to Chief Walker concluding that Lightell had violated departmental policies,




                                                  8
       Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 9 of 22



Walker placed Bronk in charge of the investigation. These facts demonstrate the skewed and

biased nature of the investigation that followed.

31.     A few weeks later, on March 14, 2019, Plaintiff Lightell was the only officer at a scene

inside a house with multiple suspects. When one of the suspects tried to flee and then started to

fight with the Plaintiff, he called for immediate backup. His multiple requests were ignored by

HPD officers, specifically Lt. Bronk and Detective Gremillion. Eventually, officers from

another agency appeared at the scene to support the Plaintiff. At the time of this event, the

Plaintiff’s designated back-up units were Ofc. Gremillion and Lt. Bronk. The Plaintiff reported

the failure of Gremillion and Bronk to provide him back up to Chief Walker and to Defendant

Asst. Chief Moody, but no action was taken by the administration.

32.     On March 18, 2019, the Plaintiff was called into the office of Chief Walker by

Defendants Walker and Moody. The Plaintiff was not given notice for this meeting and was not

given the opportunity to have an attorney present. The Plaintiff informed Moody that because he

was under investigation, he wanted an attorney present before speaking with Chief Walker, but

Moody denied this request. The meeting was not recorded, although Chief Walker made hand

written notes. During this meeting, the Plaintiff reported multiple instances of misconduct and

violations of law within the Walker administration, including evidence and departmental

property going missing, falsified police reports, the existence of a quota system for tickets, and

the protection and favoritism shown to certain officers within the department, including

Gremillion. Plaintiff Lightell specifically told Walker that forcing officers to write tickets or

make arrests is against the law, and that he would not participate in such a scheme. Defendant

Walker told Sgt. Lightell he did not need him working for him as a Sergeant if he could not make

his officers write tickets.




                                                    9
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 10 of 22



33.    At the conclusion of this meeting, the Plaintiff was informed that he was being placed on

administrative leave and was required to go see a psychiatrist for an evaluation. The purported

reason for the Plaintiff being placed on leave was to “protect the integrity” of the on-going

investigation. However, on information and belief, Ofc. Gremillion was not placed on leave

despite the fact that he was also a subject of the on-going investigation.

34.    On or about March 20, 2019, the Plaintiff informed a special agent with the Federal

Bureau of Investigation, stationed in the New Orleans office, of the implementation and

administration of the quota system, the mishandling of evidence, falsified reports, and other

abuses of the HPD and Walker administration. He later met with two agents, on more than one

occasion, to discuss the misconduct he had observed at HPD under the Walker administration.

The Plaintiff also reported complaints of corruption, civil rights violations, criminal acts, and

other violations to the Louisiana State Attorney General’s Office.

35.    On April 25, 2019, Defendant Chief Walker advised the Plaintiff that he was terminated

from his position as a police officer, effective that date. The basis for the termination were

Bronk’s alleged findings during the investigation, more specifically the allegation that the

Plaintiff had submitted a false police report and had attempted to persuade a member of the

public to file a complaint against Gremillion.

36.    On or about April 25, 2019, Defendant Walker defamed the Plaintiff by advising the

Jefferson Parish District Attorney that the Plaintiff had been found to be untruthful as part of

Bronk’s investigation.

37.    There was no good cause for either the termination or Defendant Walker’s defamatory

communications regarding the Plaintiff. In fact, these were acts of retaliation against the

Plaintiff because he had attempted to take appropriate action in response to Gremillion’s multiple




                                                 10
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 11 of 22



instances of misconduct and because he had reported violations of law within the Department to

Walker. The retaliatory nature of these acts is demonstrated by a variety of facts, for example,

that Defendant Adams was not disciplined in any manner over this incident, even though he

approved the Plaintiff’s report as written despite knowing of Gremillion’s changing story.

Gremillion also received no discipline in relation to this incident, and he was never placed on

leave, required to see a psychiatrist, or reprimanded, even though his statements on the scene had

resulted in false charges being filed against a citizen. In fact, during this time frame Gremillion

was promoted to a Detective with the HPD. All of these facts reveal the double standard that

was at work at the HPD, where some favored officers were protected and others were retaliated

against.

38.    The Plaintiff appealed his termination to the Harahan Civil Service Board. A hearing

was held in late June 2019, and the above facts showing the problems with both the substance

and process of the investigation were revealed. At the conclusion of the hearing, the Board

unanimously voted to overrule Defendant Walker’s termination decision and reinstated the

Plaintiff to his position as a Sergeant with the HPD.

39.    However, the harassment and unfair treatment of the Plaintiff and other officers at the

HPD continued after the Plaintiff’s reinstatement.

40.    Officers who had been listed as witnesses for the Plaintiff during his Civil Service appeal

were retaliated against by Defendants Walker, Moody, and others. For example, Ofc. David

Louque was a witness for the Plaintiff during the investigation into the “shots fired” call and

offered a statement confirming the Plaintiff’s version of events, specifically, that he heard Ofc.

Gremillion state he saw a gun and muzzle flashes during the pursuit. Defendant Bronk and

others pressured Louque through multiple interviews to retract this statement. Then, Louque was




                                                 11
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 12 of 22



fired by Walker for leaving work sick and stopping at Dot’s Diner on the way home to get food,

even though he had permission to go home from the Plaintiff, who was his supervising officer on

the shift. Another reason given for Louque’s termination was that he had been speeding in his

HPD cruiser. However, Ofc. Gremillion had previously bragged that the administration had

caught him on GPS driving 86 miles per hour in his HPD cruiser, and that he had driven home

from Baton Rouge to Metairie in less than 45 minutes due to his high rate of speed, but he was

not disciplined by the administration. Again, the pattern where some officers were disciplined

while others were not reveals the favoritism and double standards that were at work in the HPD

under the Walker administration.

41.    Additionally, Defendants Walker and Moody refused to hire Calvin Olivier, a reserve

officer who had been another witness listed for the Plaintiff at his hearing, despite his experience

and unblemished record.

42.    In May 2019, Dave Darwin, another HPD officer who was viewed as aligned with the

Plaintiff, was fired by Chief Walker for three policy violations: conduct unbecoming a police

officer, making false statements, and violating rumor policy by making negative remarks about

the Department. In October 2019, the Civil Service Board quickly reinstated Darwin over Chief

Walker’s objections. Like the Plaintiff, Detective Darwin was also disciplined for speaking up

about missing evidence and other violations of law.

43.    Plaintiff Lightell was reinstated on July 1, 2019. After his reinstatement, the Plaintiff

was subject to continuous harassment by Defendant Asst. Chief Moody in retaliation for his

efforts to expose the abuses and misconduct of the Walker administration, and because his

termination had been overturned by the Harahan Civil Service Board. On information and belief,

Defendant Walker approved of and encouraged Moody’s harassment of the Plaintiff. This




                                                12
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 13 of 22



harassment was designed and intended to make working conditions so intolerable for the

Plaintiff that he would be forced to quit.

44.     For example, in the months after the Plaintiff’s reinstatement, Defendant Moody

frequently ordered and demanded that the Plaintiff tell him to which outside agencies the

Plaintiff had reported misconduct at the HPD, and what materials the Plaintiff had provided to

them. Further, Defendant Moody constantly called the Plaintiff into his office to answer for

trivial matters that no other officer would be required to address.

45.     Defendants Walker and Moody also followed the Plaintiff on multiple occasions and

otherwise subjected him to unwarranted and excessive scrutiny, in an effort to find a reason to

impose discipline against him.

46.     Although Defendant Moody frequently told the Plaintiff that he was not under

investigation, he also repeatedly ordered the Plaintiff to give written statements to him for

various incidents. Defendant Moody also repeatedly mischaracterized events to make it appear

as if the Plaintiff was being insubordinate, when in fact that did not occur.

47.     For example, at one point the Plaintiff was called to investigate an alleged child abuse

case. He quickly discovered that he was acquainted with one of the key witnesses involved, and

accordingly determined that he had a conflict of interest that would not make him the best choice

for the investigation. He reported this concern to Defendant Moody, who stated that he would

assign the investigation to one of the two patrol officers who the Plaintiff was then supervising.

Because neither of these officers had the proper training and experience to conduct a child abuse

investigation, and because they lacked the necessary resources or time in their capacities as

patrol officers, the Plaintiff stated that he did not think it was a good idea to assign the

investigation to one of them. Moody responded that he would talk to Chief Walker about the




                                                  13
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 14 of 22



situation. However, Moody later ordered the Plaintiff to write a statement about his “inability”

to conduct the investigation, which is not what had occurred. On information and belief, this

was an attempt by Defendants Walker and Moody to engineer a reason to discipline the Plaintiff.

48.    In another example, Plaintiff Lightell followed policy when releasing an arrestee for a

medical emergency. However, Defendant Moody accused the Plaintiff of breaking policy by

releasing the arrestee. Moody interrogated the Plaintiff and made the Plaintiff submit both oral

and written statements, without providing the Plaintiff the procedural protections granted to Civil

Service employees and to police officers under state law. Defendant Moody then lied to another

officer regarding the Plaintiff’s actions during the incident, in an effort to undermine the

Plaintiff’s position as a supervisor and cause undue stress for the Plaintiff.

49.    Shortly after he returned to work, the Plaintiff was called to a scene where a hospice

death occurred. The decedent had signed a “do not resuscitate” order, and the Coroner

determined the death to be from natural causes. Because of these circumstances, and based on

past policies and practices at the Department, the Plaintiff filed a report on the death but did not

notify the detective bureau.

50.    Unbeknownst to the Plaintiff, between the time when he was suspended and his

reinstatement, a new policy had been instituted at HPD requiring notification to the detective

bureau for every death that occurred, regardless of the cause.

51.    Later in July, the Plaintiff examined Departmental records regarding a DUI arrest that

one of his subordinates had raised concerns about, specifically, that Defendant Moody had

caused the suspect in the case to be arrested after Moody had inappropriately administered field

sobriety tests. Moody learned that the Plaintiff had examined the records and began to demand

that the Plaintiff write memorandums and answer questions about why he had done so.




                                                 14
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 15 of 22



However, Defendant Moody did not advise the Plaintiff he was under investigation or provide

him other protections guaranteed by the Louisiana Police Officer’s Bill of Rights, LA R.S.

40:2531.

52.    On July 28, 2019, Defendants Moody and Walker required the Plaintiff to sign two

“disciplinary memorandums” that advised him that he had violated departmental policies. The

first violation was for violating the new policy regarding reports of deaths, which Plaintiff was

unaware of because he had been (unlawfully) terminated at the time it was promulgated. The

second violation was for allegedly being nine (9) minutes off on his communications log and

failing to provide an ending mileage on one occasion. The memorandums stated that the

Plaintiff would be suspended for four (4) days because of the violations.

53.    These memorandums and the discipline they purported to impose were blatant violations

of the Plaintiff’s rights under the Louisiana Police Officers’ Bill of Rights, which provides that

an officer must be advised of the nature of any investigation and be given an opportunity to

respond prior to discipline being imposed. Further, these memorandums and the discipline they

purported to impose violated the Plaintiff’s due process rights because they deprived him of

property (4 days of pay) without notice and an opportunity to be heard before the discipline was

imposed.

54.    These memorandums also advised that the Plaintiff could appeal the suspensions to

Defendant Chief Walker, the very authority who had already authorized the discipline without an

investigation. Understanding his rights under Civil Service law, the Plaintiff instead appealed

the purported discipline to the Harahan Civil Service Board, and a hearing was scheduled. The

suspensions were deferred until the hearing could be held.




                                                 15
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 16 of 22



55.    However, Defendants Moody and Walker’s harassment of the Plaintiff continued.

Continuing to flout Civil Service procedures, on August 16, 2019, Moody ordered the Plaintiff to

write a memorandum “explaining [the Plaintiff’s] actions pertaining to your alleged appeal to

Civil Service.” Moody demanded to know what evidence and witnesses regarding misconduct at

the HPD the Plaintiff planned to present at his Civil Service hearing. Moody threatened to put

the Plaintiff’s witnesses under investigation. Of course, Moody and Walker were well-aware of

the misconduct that had happened and which was happening at the HPD, both because the

Plaintiff and others had advised them of the misconduct (e.g., missing evidence and property)

and because they were perpetrating it themselves (e.g., favoritism and retaliation).

56.    Defendant Moody also harassed the Plaintiff by questioning the Plaintiff’s subordinates

at the Department about the Plaintiff’s actions, and suggesting to them that the Plaintiff was

engaging in misconduct. These actions by Moody cast the Plaintiff in a bad light and

undermined his authority with the people he was supposed to be supervising.

57.    The Civil Service hearing on the Plaintiff’s suspensions was scheduled for September 26,

2019. However, on or about September 24, 2019, Defendant Moody wrote an email to the Civil

Service Board stating as follows: “By order of the Chief of Police [Walker], effective

immediately, Sgt. Lightell’s disciplinary actions outlined in memorandum’s [sic] dated 7/28/19

are hereby dismissed with prejudice. All documentation will be removed, destroyed and stricken

form Sgt. Lightell’s personnel file.”

58.    In other words, instead of having to explain the suspensions in public and under oath to

the Civil Service Board, Defendants Walker and Moody unilaterally dropped them, showing that

the suspensions were in fact baseless and simply a part of their pattern of harassment and

retaliation against the Plaintiff. Moody also told the Plaintiff in a phone conversation he did not




                                                16
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 17 of 22



want to be embarrassed and wanted a truce. In another phone conversation, Moody stated words

to the effect that he was “not going to drag the department through social media, all these

witnesses, and all that kind of crap, for something that never should have been.”

59.    Shortly afterwards, Defendant Moody again demanded that the Plaintiff write another

statement, this time about the Plaintiff’s conversations with a former HPD officer. Moody also

advised the Plaintiff that he had received a complaint about the Plaintiff.

60.    Exhausted and demoralized by this continuing pattern of harassment, and concerned that

he would once again be disciplined without cause or formally placed under investigation (which

would have affected his ability to obtain another job in law enforcement), the Plaintiff finally

resigned from the HPD on or about October 1, 2019.

61.    Throughout this ordeal, the Plaintiff was forced to spend money on attorneys and to use

personal time and resources on his defense. Furthermore, due to the stress of the continued

harassment by Defendants and the associated fear of losing his job, the Plaintiff began

experiencing physical symptoms such as chest pains, stomach problems, headaches, high blood

pressure, and inability to sleep. The Plaintiff was forced to seek medical treatment for these

stress symptoms.

62.    The Plaintiff also lost his rank, training status, and his vacation and sick leave time when

he resigned from the HPD to take his current position with the JPSO. His salary and overall

income has been substantially reduced because of his constructive discharge from the HPD.

63.    Furthermore, letters of reprimand, records of investigations, and suspensions can all have

a detrimental effect on future job prospects for an officer, and his or her potential to find

employment in law enforcement. The Plaintiff’s professional reputation as an officer has been

damaged by the Defendants’ false and retaliatory accusations against him, as described above.




                                                 17
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 18 of 22



64.     At all times described herein, the Defendants were acting under color of law in their

capacities as police officers for the City of Harahan.

65.     At all times described herein, the Defendants’ conduct was intentional and malicious. In

the alternative, the Defendants’ conduct was committed with deliberate indifference and/or

reckless disregard for the Plaintiff’s federal constitutional rights.

                                      IV.     CAUSES OF ACTION

                                   A. Fourteenth Amendment Due Process

66.     The Plaintiff was a Civil Service classified employee under the Harahan Civil Service

Rules. As such, the Plaintiff could be terminated from his employment only for good cause. He

therefore had a property interest in his employment that was protected by the due process clause

of the Fourteenth Amendment.

67.     The Plaintiff also possessed the rights and protections afforded by La. R.S. 40:2531 et

seq., the Police Officers’ Bill of Rights, which sets forth the mandatory minimum procedures and

substantive prerequisites to discipline, suspend, and/or terminate law enforcement officials. The

Plaintiff’s statutory entitlement to pre-termination substantive procedures give rise to a protected

due process interest under the Fourteenth Amendment.

68.     As described in this Complaint, the Defendants engaged in a pattern of harassment in

order to retaliate against the Plaintiff and to create an intolerable work environment. In this

manner, the Defendants actively attempted to make the Plaintiff quit his employment, and

ultimately succeeded in constructively discharging him from that employment. These activities,

which were taken under color of law, violated Plaintiff’s right to substantive and procedural due

process as guaranteed by the Fourteenth Amendment to the U.S. Constitution.




                                                  18
       Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 19 of 22



69.     The Defendants’ conduct was intentional and malicious. In the alternative, the

Defendants’ conduct was committed with deliberate indifference and/or reckless disregard for

the Plaintiff’s federal constitutional rights.

                                         B. Constitutional Defamation

70.     As described above, in the course of their pattern of retaliatory harassment and efforts to

constructively discharge the Plaintiff from his employment, the Defendants repeatedly defamed

the Plaintiff’s reputation as a police officer by making false accusations against him. This

pattern of defamation contributed to the constructive discharge of the Plaintiff.

71.     The Plaintiff had a protected property interest in his employment and reputation as a

police officer. The Defendants are therefore liable under § 1983 for their defamation of the

Plaintiff, which occurred under color of law, and negatively affected his ability to work as a

police officer at the HPD.

                             C. First Amendment Discrimination and Retaliation

72.     The Plaintiff engaged in First Amendment protected speech when he made reports about

missing evidence, falsified reports, citizen complaints, misconduct, and the statutorily prohibited

quota system.

 73.    As described above, the Defendants engaged in harassment amounting to constructive

discharge of the Plaintiff from the Harahan Police Department as an act of reprisal for engaging

in protected speech.

                                                 D. Monell Violation

74.     Defendant Walker is a final policy maker for the Harahan Police Department, which is an

agency of the City of Harahan.




                                                    19
      Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 20 of 22



75.     As described above, Defendant Walker engaged in a pattern of retaliation, false

accusations, double standards, and harassment against officers that were not favored by him and

other authority figures in his administration. This pattern amounted to the official policy of the

Walker administration.

76.     The Plaintiff was a victim of this pattern and practice of retaliation and favoritism.

77.     As such, Defendant Walker, in his official capacity, and the City of Harahan are liable for

the violation of the Plaintiff’s constitutional rights, as described herein.

                            E. State Law Whistleblower Claim, La. R.S. 23:967

78.     In his capacity as a Sergeant for the City of Harahan, the Plaintiff became aware of

unlawful conduct at the HPD, including falsification of reports, mismanagement and theft of

evidence and property, favoritism, and attempts to establish a quota system for tickets.

79.     The Plaintiff notified his supervisors, up to and including Defendant Walker, of these

violations of law.

80.     As described above, the Defendants retaliated against the Plaintiff because he had made

these reports, and ultimately constructively discharged Plaintiff from his employment because he

had reported the violations of law within the HPD.

                                         F. State Constitutional Law

81.     The Plaintiff had a property interest in his employment that was protected under the

Louisiana Constitution of 1974. As described above, the Defendants violated his right to due

process under the State Constitution when they constructively discharged him from his

employment through a pattern of retaliatory harassment.




                                                  20
         Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 21 of 22



                                                G. Respondeat Superior

81.       All Defendants’ acts described herein were undertaken in the course and scope of their

employment with the City of Harahan. Accordingly, the City of Harahan is liable for all state

law torts alleged herein.

                                           V.       DAMAGES

82.       As a result of the Defendants’ conduct, as described above, the Plaintiff has suffered

economic damages in the form of lost wages, loss of vacation and sick time, loss of opportunity

for additional employment, attorneys’ fees, and other economic damages as will be shown at

trial.

83.       As a result of the Defendants’ conduct, as described above, the Plaintiff has suffered non-

monetary damages including damage to his reputation, stress requiring medical treatment, and

mental pain and anguish, all as will be shown at trial.

84.       The Plaintiff is also entitled to all costs, fees, and attorney fees associated with the

disposition of this matter pursuant to 42 U.S.C. 1988 and/or La. R.S. 23:967, as well as judicial

interest from the date of the filing of this complaint or as otherwise provided by law.

          WHEREFORE, the Plaintiff, Ronald Lightell, prays that after due proceedings are had,

there be judgment rendered herein in Plaintiff’s favor and against all Defendants, as follows:

          1.      Compensatory and punitive damages as prayed for herein;

          2.      Reasonable attorneys’ fees, as provided in 42 U.S.C. § 1988, and all costs of these

                  proceedings and legal interest;

          3.      All other relief as appears just and proper to this Honorable Court.




                                                     21
     Case 2:20-cv-00672-ILRL-JVM Document 1 Filed 02/26/20 Page 22 of 22




Respectfully submitted,



                             /s/ Stephen Haedicke____________________
                             STEPHEN J. HAEDICKE (# 30537)
                             1040 Saint Ferdinand Street
                             New Orleans, LA 70117
                             (504)291-6990 Telephone
                             (504)291-6995 Fax
                             Stephen@haedickelaw.com

                             and

                             Adam Whitley-Sebti, Esq.
                             Whitley-Sebti Law LLC
                             1040 St. Ferdinand Street
                             New Orleans, LA 70117
                             Phone: (504) 224-9890
                             Fax: (504) 273-1346




                                      22
